Exhibit 10.3

 
PROMISSORY NOTE
 
SECURED TRANCHE B NOTE
 
 February 22, 2011
$2,638,284.09


This Secured Tranche B Note is executed and delivered pursuant to the terms of
that certain Second Amended Joint Chapter 11 Plan of Reorganization for Jennifer
Convertibles, Inc. and its Affiliated Debtors, dated as of January 24, 2011 (as
amended, supplemented, or otherwise modified from time to time, the “Plan”) as
approved by the United States Bankruptcy Court for the Southern District of New
York pursuant to that certain Confirmation Order, dated as of February 8, 2011
(the “Confirmation Order”).  Capitalized terms not otherwise defined herein
shall have the meanings provided in the Plan.


FOR VALUE RECEIVED, JENNIFER CONVERTIBLES, INC., a Delaware corporation (the
“Obligor”), and each of its undersigned subsidiaries as co-obligors, hereby
unconditionally promises to pay in immediately available funds to the order of
HAINING MENGNU GROUP CO. LTD. (“Mengnu”), in respect of the Mengnu 503(b)(9)
Claim, at such place that Mengnu may from time to time designate to the Obligor
in writing:


(i)      the principal sum of TWO MILLION SIX HUNDRED THIRTY EIGHT THOUSAND TWO
HUNDRED AND EIGHTY FOUR DOLLARS AND NINE CENTS ($2,638,284.09) on February 22,
2013; and


(ii)      interest on the principal amount of this Secured Tranche B Note at 4%
per annum, payable in four equal installments, the first of which shall be on
August 22, 2011, the second of which shall be on February 22, 2012, the third of
which shall be on August 22, 2012, and the fourth of which shall be on February
22, 2013.  All interest shall be computed on the basis of a year of three
hundred and sixty-five (365) days and the actual number of days, including the
first day but excluding the last day, elapsed.


This Secured Tranche B Note is secured by liens granted pursuant to that certain
Security Agreement, dated as of February 22, 2011 (the “Security Agreement”), is
entitled to the benefits of the Security Agreement, the Plan and the
Confirmation Order and is subject to all of the agreements, terms and conditions
therein contained.  The provisions of the Security Agreement are fully
incorporated herein.


If an Event of Default under of the Security Agreement shall occur, then this
Secured Tranche B Note shall become due and payable when the conditions for
exercising remedies upon default in section 10 of the Security Agreement have
been fulfilled, together with reasonable attorneys’ fees (to the extent
permitted by applicable law) if the collection hereof is placed in the hands of
an attorney to obtain or enforce payment hereof.  Mengnu shall at all times have
the right to waive or rescind the payment acceleration and reinstate the terns
of the Secured Tranche B Note.
 
 
1

--------------------------------------------------------------------------------

 


Upon receipt of evidence reasonably satisfactory to the Obligor of the loss,
theft, destruction or mutilation of this Secured Tranche B Note, the Obligor
will issue a new Secured Tranche B Note, of like tenor and amount.


This Secured Tranche B Note may not be transferred except in compliance with the
terms and provisions of the Security Agreement.


Obligor (i) expressly waives diligence, demand, presentment, protest and notice
of any kind, and (ii) agrees that it will not be necessary for Mengnu to first
institute suit in order to enforce payment of this Secured Tranche B Note.  The
pleading of any statute of limitations as a defense to any demand against
Obligor is expressly hereby waived.  Mengnu shall not be required to resort to
any collateral for payment, but may proceed against the Obligor, or any of its
affiliates or any endorsers hereof in such order and manner as Mengnu may
choose.  None of the rights of Mengnu shall be waived or diminished by any
failure or delay in the exercise thereof.


This Note is subject to that certain subordination and intercreditor agreement
by and between Mengnu (as defined therein) and the Jennifer Convertibles
Litigation Trust, dated February 22, 2011.


 
2

--------------------------------------------------------------------------------

 




THE VALIDITY, INTERPRETATION AND ENFORCEMENT OF THIS SECURED TRANCHE B NOTE AND
ANY DISPUTES ARISING IN CONNECTION HEREWITH OR THEREWITH SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.  THE OBLIGOR
IRREVOCABLY CONSENTS AND SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE UNITED
STATES BANKRUPTCY COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND WAIVES ANY
OBJECTION BASED ON VENUE WITH RESPECT TO ANY ACTION INSTITUTED THEREIN ARISING
UNDER OR WITH RESPECT TO THIS SECURED TRANCHE B NOTE.  THE OBLIGOR HEREBY WAIVES
ANY AND ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION BROUGHT TO ENFORCE THIS
SECURED TRANCHE B NOTE OR ANY AMENDMENT THERETO OR ANY ACTION BROUGHT TO ENFORCE
PAYMENT OF ANY OBLIGATIONS OWING TO MENGNU.
 
JENNIFER CONVERTIBLES, INC.
     
By:
/s/ Rami Abada
 
Name:
Rami Abada
 
Title:
President





JENNIFER CONVERTIBLES BOYLSTON MA, INC.
     
By:
/s/ Rami Abada
 
Name:
Rami Abada
 
Title:
President

 
 
ELEGANT LIVING-MANAGEMENT, LTD.
     
By:
/s/ Rami Abada
 
Name:
Rami Abada
 
Title:
President

 
 
3

--------------------------------------------------------------------------------

 
 
JENNIFER MANAGEMENT III, LTD.
     
By:
/s/ Rami Abada
 
Name:
Rami Abada
 
Title:
President


 
JENNIFER PURCHASING CORP.
     
By:
/s/ Rami Abada
 
Name:
Rami Abada
 
Title:
President

 


JENNIFER MANAGEMENT II CORP.
     
By:
/s/ Rami Abada
 
Name:
Rami Abada
 
Title:
President

 


JENNIFER MANAGEMENT V, LTD.
     
By:
/s/ Rami Abada
 
Name:
Rami Abada
 
Title:
President

 
 
NATICK CONVERTIBLES, INC.
     
By:
/s/ Rami Abada
 
Name:
Rami Abada
 
Title:
President

 
 
4

--------------------------------------------------------------------------------

 


NICOLE CONVERTIBLES, LTD.
     
By:
/s/ Rami Abada
 
Name:
Rami Abada
 
Title:
President

 


WASHINGTON HEIGHTS CONVERTIBLES, INC.
     
By:
/s/ Rami Abada
 
Name:
Rami Abada
 
Title:
President





 
5

--------------------------------------------------------------------------------